                                            55292                       Federal Register / Vol. 85, No. 173 / Friday, September 4, 2020 / Notices

                                            DEPARTMENT OF HEALTH AND                                immunocompromised state, obesity,                     eviction or possessory action, shall not
                                            HUMAN SERVICES                                          serious heart conditions, and diabetes,               evict any covered person from any
                                                                                                    are at increased risk for severe illness              residential property in any jurisdiction
                                            Centers for Disease Control and                         from COVID–19.1                                       to which this Order applies during the
                                            Prevention                                                 COVID–19 presents a historic threat to             effective period of the Order. This Order
                                                                                                    public health. According to one recent                does not apply in any State, local,
                                            Temporary Halt in Residential                           study, the mortality associated with                  territorial, or tribal area with a
                                            Evictions To Prevent the Further                        COVID–19 during the early phase of the                moratorium on residential evictions that
                                            Spread of COVID–19                                      outbreak in New York City was                         provides the same or greater level of
                                            AGENCY: Centers for Disease Control and                 comparable to the peak mortality                      public-health protection than the
                                            Prevention (CDC), Department of Health                  observed during the 1918 H1N1                         requirements listed in this Order. Nor
                                            and Human Services (HHS).                               influenza pandemic.2 During the 1918                  does this order apply to American
                                            ACTION: Agency Order.                                   H1N1 influenza pandemic, there were                   Samoa, which has reported no cases of
                                                                                                    approximately 50 million influenza-                   COVID–19, until such time as cases are
                                            SUMMARY:  The Centers for Disease                       related deaths worldwide, including                   reported.
                                            Control and Prevention (CDC), located                   675,000 in the United States. To                         In accordance with 42 U.S.C. 264(e),
                                            within the Department of Health and                     respond to this public health threat, the             this Order does not preclude State,
                                            Human Services (HHS) announces the                      Federal, State, and local governments                 local, territorial, and tribal authorities
                                            issuance of an Order under Section 361                  have taken unprecedented or                           from imposing additional requirements
                                            of the Public Health Service Act to                     exceedingly rare actions, including                   that provide greater public-health
                                            temporarily halt residential evictions to               border closures, restrictions on travel,              protection and are more restrictive than
                                            prevent the further spread of COVID–19.                 stay-at-home orders, mask requirements,               the requirements in this Order.
                                            DATES: This Order is effective                          and eviction moratoria. Despite these                    This Order is a temporary eviction
                                            September 4, 2020 through December                      best efforts, COVID–19 continues to                   moratorium to prevent the further
                                            31, 2020.                                               spread and further action is needed.                  spread of COVID–19. This Order does
                                                                                                                                                          not relieve any individual of any
                                            FOR FURTHER INFORMATION CONTACT:                           In the context of a pandemic, eviction
                                                                                                                                                          obligation to pay rent, make a housing
                                            Nina Witkofsky, Acting Chief of Staff,                  moratoria—like quarantine, isolation,
                                                                                                                                                          payment, or comply with any other
                                            Centers for Disease Control and                         and social distancing—can be an
                                                                                                                                                          obligation that the individual may have
                                            Prevention, 1600 Clifton Road NE, MS                    effective public health measure utilized
                                                                                                                                                          under a tenancy, lease, or similar
                                            H21–10, Atlanta, GA 30329; Telephone:                   to prevent the spread of communicable
                                                                                                                                                          contract. Nothing in this Order
                                            404–639–7000; Email: cdcregulations@                    disease. Eviction moratoria facilitate
                                                                                                                                                          precludes the charging or collecting of
                                            cdc.gov.                                                self-isolation by people who become ill
                                                                                                                                                          fees, penalties, or interest as a result of
                                            SUPPLEMENTARY INFORMATION:                              or who are at risk for severe illness from
                                                                                                                                                          the failure to pay rent or other housing
                                                                                                    COVID–19 due to an underlying
                                            Background                                                                                                    payment on a timely basis, under the
                                                                                                    medical condition. They also allow
                                                                                                                                                          terms of any applicable contract.
                                              There is currently a pandemic of a                    State and local authorities to more
                                            respiratory disease (‘‘COVID–19’’)                      easily implement stay-at-home and                     Renter’s or Homeowner’s Declaration
                                            caused by a novel coronavirus (SARS–                    social distancing directives to mitigate                 Attachment A is a Declaration form
                                            COV–2) that has now spread globally,                    the community spread of COVID–19.                     that tenants, lessees, or residents of
                                            including cases reported in all fifty                   Furthermore, housing stability helps                  residential properties who are covered
                                            states within the United States plus the                protect public health because                         by the CDC’s order temporarily halting
                                            District of Columbia and U.S. territories               homelessness increases the likelihood of              residential evictions to prevent the
                                            (excepting American Samoa). As of                       individuals moving into congregate                    further spread of COVID–19 may use. To
                                            August 24, 2020, there were over                        settings, such as homeless shelters,                  invoke the CDC’s order these persons
                                            23,000,000 cases of COVID–19 globally                   which then puts individuals at higher                 must provide an executed copy of the
                                            resulting in over 800,000 deaths; over                  risk to COVID–19. The ability of these                Declaration form (or a similar
                                            5,500,000 cases have been identified in                 settings to adhere to best practices, such            declaration under penalty of perjury) to
                                            the United States, with new cases being                 as social distancing and other infection              their landlord, owner of the residential
                                            reported daily and over 174,000 deaths                  control measures, decreases as                        property where they live, or other
                                            due to the disease.                                     populations increase. Unsheltered                     person who has a right to have them
                                              The virus that causes COVID–19                        homelessness also increases the risk that             evicted or removed from where they
                                            spreads very easily and sustainably                     individuals will experience severe                    live. Each adult listed on the lease,
                                            between people who are in close contact                 illness from COVID–19.                                rental agreement, or housing contract
                                            with one another (within about 6 feet),                 Applicability                                         should likewise complete and provide a
                                            mainly through respiratory droplets                                                                           declaration. Unless the CDC order is
                                            produced when an infected person                          Under this Order, a landlord, owner                 extended, changed, or ended, the order
                                            coughs, sneezes, or talks. Some people                  of a residential property, or other                   prevents these persons from being
                                            without symptoms may be able to                         person 3 with a legal right to pursue                 evicted or removed from where they are
                                            spread the virus. Among adults, the risk                                                                      living through December 31, 2020.
                                                                                                      1 CDC, People with Certain Medical Conditions,
                                            for severe illness from COVID–19                                                                              These persons are still required to pay
                                                                                                    https://www.cdc.gov/coronavirus/2019-ncov/need-
                                            increases with age, with older adults at                extra-precautions/people-with-medical-                rent and follow all the other terms of
                                            highest risk. Severe illness means that                 conditions.html (accessed August 26, 2020).           their lease and rules of the place where
jbell on DSKJLSW7X2PROD with NOTICES




                                            persons with COVID–19 may require                         2 Faust JS, Lin Z, del Rio C. Comparison of
                                                                                                                                                          they live. These persons may also still
                                            hospitalization, intensive care, or a                   Estimated Excess Deaths in New York City During
                                                                                                                                                          be evicted for reasons other than not
                                            ventilator to help them breathe, and                    the COVID–19 and 1918 Influenza Pandemics.
                                                                                                    JAMA New Open. 2020;3(8):e2017527. doi:10.1001/       paying rent or making a housing
                                            may be fatal. People of any age with                    jamanetworkopen.2020.17527.
                                            certain underlying medical conditions,                    3 For purposes of this Order, ‘‘person’’ includes   partnerships, societies, and joint stock companies,
                                            such as cancer, an                                      corporations, companies, associations, firms,         as well as individuals.


                                                                  Case 4:20-cv-00784-HFS Document 1-2 Filed 09/30/20 Page 1 of 6
                                       VerDate Sep<11>2014   16:42 Sep 03, 2020   Jkt 250001   PO 00000   Frm 00041   Fmt 4703   Sfmt 4703   E:\FR\FM\04SEN1.SGM   04SEN1
                                                                         Federal Register / Vol. 85, No. 173 / Friday, September 4, 2020 / Notices                                           55293

                                            payment. Executed declarations should                   other person with a legal right to pursue             similar dwelling leased for residential
                                            not be returned to the Federal                          eviction or a possessory action, a                    purposes, but shall not include any
                                            Government.                                             declaration under penalty of perjury                  hotel, motel, or other guest house rented
                                                                                                    indicating that:                                      to a temporary guest or seasonal tenant
                                            Centers for Disease Control and                            (1) The individual has used best                   as defined under the laws of the State,
                                            Prevention, Department of Health and                    efforts to obtain all available                       territorial, tribal, or local jurisdiction.
                                            Human Services                                          government assistance for rent or                       ‘‘State’’ shall have the same definition
                                            Order Under Section 361 of the Public                   housing;                                              as under 42 CFR 70.1, meaning ‘‘any of
                                            Health Service Act (42 U.S.C. 264) and                     (2) The individual either (i) expects to           the 50 states, plus the District of
                                            42 CFR 70.2                                             earn no more than $99,000 in annual                   Columbia.’’
                                                                                                    income for Calendar Year 2020 (or no                    ‘‘U.S. territory’’ shall have the same
                                            Temporary Halt in Residential
                                                                                                    more than $198,000 if filing a joint tax              definition as under 42 CFR 70.1,
                                            Evictions To Prevent the Further
                                                                                                    return),6 (ii) was not required to report             meaning ‘‘any territory (also known as
                                            Spread of COVID–19
                                                                                                    any income in 2019 to the U.S. Internal               possessions) of the United States,
                                            Summary                                                 Revenue Service, or (iii) received an                 including American Samoa, Guam, the
                                               Notice and Order; and subject to the                 Economic Impact Payment (stimulus                     Northern Mariana Islands, the
                                            limitations under ‘‘Applicability’’:                    check) pursuant to Section 2201 of the                Commonwealth of Puerto Rico, and the
                                            Under 42 CFR 70.2, a landlord, owner                    CARES Act;                                            U.S. Virgin Islands.’’
                                            of a residential property, or other                       (3) the individual is unable to pay the
                                                                                                    full rent or make a full housing payment              Statement of Intent
                                            person 4 with a legal right to pursue
                                            eviction or possessory action, shall not                due to substantial loss of household                    This Order shall be interpreted and
                                            evict any covered person from any                       income, loss of compensable hours of                  implemented in a manner as to achieve
                                            residential property in any jurisdiction                work or wages, a lay-off, or                          the following objectives:
                                                                                                    extraordinary 7 out-of-pocket medical                   • Mitigating the spread of COVID–19
                                            to which this Order applies during the
                                                                                                    expenses;                                             within congregate or shared living
                                            effective period of the Order.
                                                                                                      (4) the individual is using best efforts            settings, or through unsheltered
                                            Definitions                                             to make timely partial payments that are              homelessness;
                                              ‘‘Available government assistance’’                   as close to the full payment as the                     • mitigating the further spread of
                                            means any governmental rental or                        individual’s circumstances may permit,                COVID–19 from one U.S. State or U.S.
                                            housing payment benefits available to                   taking into account other                             territory into any other U.S. State or
                                            the individual or any household                         nondiscretionary expenses; and                        U.S. territory; and
                                                                                                      (5) eviction would likely render the                  • supporting response efforts to
                                            member.
                                              ‘‘Available housing’’ means any                       individual homeless—or force the                      COVID–19 at the Federal, State, local,
                                            available, unoccupied residential                       individual to move into and live in                   territorial, and tribal levels.
                                            property, or other space for occupancy                  close quarters in a new congregate or                 Background
                                            in any seasonal or temporary housing,                   shared living setting—because the
                                                                                                    individual has no other available                       There is currently a pandemic of a
                                            that would not violate Federal, State, or                                                                     respiratory disease (‘‘COVID–19’’)
                                            local occupancy standards and that                      housing options.
                                                                                                      ‘‘Evict’’ and ‘‘Eviction’’ means any                caused by a novel coronavirus (SARS–
                                            would not result in an overall increase                                                                       COV–2) that has now spread globally,
                                            of housing cost to such individual.                     action by a landlord, owner of a
                                                                                                    residential property, or other person                 including cases reported in all fifty
                                              ‘‘Covered person’’ 5 means any tenant,
                                                                                                    with a legal right to pursue eviction or              states within the United States plus the
                                            lessee, or resident of a residential
                                                                                                    a possessory action, to remove or cause               District of Columbia and U.S. territories
                                            property who provides to their landlord,
                                                                                                    the removal of a covered person from a                (excepting American Samoa). As of
                                            the owner of the residential property, or
                                                                                                    residential property. This does not                   August 24, 2020, there were over
                                               4 For purposes of this Order, ‘‘person’’ includes    include foreclosure on a home mortgage.               23,000,000 cases of COVID–19 globally
                                            corporations, companies, associations, firms,             ‘‘Residential property’’ means any                  resulting in over 800,000 deaths; over
                                            partnerships, societies, and joint stock companies,     property leased for residential purposes,             5,500,000 cases have been identified in
                                            as well as individuals.                                 including any house, building, mobile                 the United States, with new cases being
                                               5 This definition is based on factors that are
                                                                                                    home or land in a mobile home park, or                reported daily and over 174,000 deaths
                                            known to contribute to evictions and thus increase
                                            the need for individuals to move into close quarters                                                          due to the disease.
                                            in new congregate or shared living arrangements or        6 According to one study, the national two-           The virus that causes COVID–19
                                            experience homelessness. Individuals who suffer         bedroom housing wage in 2020 was $23.96 per hour      spreads very easily and sustainably
                                            job loss, have limited financial resources, are low     (approximately, $49,837 annually), meaning that an    between people who are in close contact
                                            income, or have high out-of-pocket medical              hourly wage of $23.96 was needed to afford a
                                            expenses are more likely to be evicted for              modest two bedroom house without spending more        with one another (within about 6 feet),
                                            nonpayment of rent than others not experiencing         than 30% of one’s income on rent. The hourly wage     mainly through respiratory droplets
                                            these factors. See Desmond, M., Gershenson, C.,         needed in Hawaii (the highest cost U.S. State for     produced when an infected person
                                            Who gets evicted? Assessing individual,                 rent) was $38.76 (approximately $80,621 annually).    coughs, sneezes, or talks. Some people
                                            neighborhood, and network factors, Social Science       See National Low-Income Housing Coalition, Out of
                                            Research 62 (2017), 366–377, http://dx.doi.org/         Reach: The High Cost of Housing 2020, available at:   without symptoms may be able to
                                            10.1016/j.ssresearch.2016.08.017, (identifying job      https://reports.nlihc.org/oor. As further explained   spread the virus. Among adults, the risk
                                            loss as a possible predictor of eviction because        herein, because this Order is intended to serve the   for severe illness from COVID–19
                                            renters who lose their jobs experience not only a       critical public health goal of preventing evicted     increases with age, with older adults at
                                            sudden loss of income but also the loss of              individuals from potentially contributing to the
                                                                                                                                                          highest risk. Severe illness means that
jbell on DSKJLSW7X2PROD with NOTICES




                                            predictable future income). According to one            interstate spread of COVID–19 through movement
                                            survey, over one quarter (26%) of respondents also      into close quarters in new congregate, shared         persons with COVID–19 may require
                                            identified job loss as the primary cause of             housing settings, or though homelessness, the         hospitalization, intensive care, or a
                                            homelessness. See 2019 San Francisco Homeless           higher income thresholds listed here have been        ventilator to help them breathe, and
                                            Point-in-Time Count & Survey, page 22, available        determined to better serve this goal.
                                            at: https://hsh.sfgov.org/wp-content/uploads/2020/        7 An extraordinary medical expense is any           may be fatal. People of any age with
                                            01/2019HIRDReport_SanFrancisco_FinalDraft-              unreimbursed medical expense likely to exceed         certain underlying medical conditions,
                                            1.pdf.                                                  7.5% of one’s adjusted gross income for the year.     such as cancer, an

                                                                  Case 4:20-cv-00784-HFS Document 1-2 Filed 09/30/20 Page 2 of 6
                                       VerDate Sep<11>2014   16:42 Sep 03, 2020   Jkt 250001   PO 00000   Frm 00042   Fmt 4703   Sfmt 4703   E:\FR\FM\04SEN1.SGM   04SEN1
                                            55294                       Federal Register / Vol. 85, No. 173 / Friday, September 4, 2020 / Notices

                                            immunocompromised state, obesity,                       restrictive than the requirements in this              index case of COVID–19 than other
                                            serious heart conditions, and diabetes,                 Order.                                                 close contacts.12
                                            are at increased risk for severe illness                  Additionally, this Order shall not                      Shared housing is not limited to
                                            from COVID–19.8                                         apply to American Samoa, which has                     friends and family. It includes a broad
                                               COVID–19 presents a historic threat to               reported no cases of COVID–19, until                   range of settings, including transitional
                                            public health. According to one recent                  such time as cases are reported.                       housing, and domestic violence and
                                            study, the mortality associated with                                                                           abuse shelters. Special considerations
                                            COVID–19 during the early phase of the                    This Order is a temporary eviction                   exist for such housing because of the
                                            outbreak in New York City was                           moratorium to prevent the further                      challenges of maintaining social
                                            comparable to the peak mortality                        spread of COVID–19. This Order does                    distance. Residents often gather closely
                                            observed during the 1918 H1N1                           not relieve any individual of any                      or use shared equipment, such as
                                            influenza pandemic.9 During the 1918                    obligation to pay rent, make a housing                 kitchen appliances, laundry facilities,
                                            H1N1 influenza pandemic, there were                     payment, or comply with any other                      stairwells, and elevators. Residents may
                                            approximately 50 million influenza-                     obligation that the individual may have                have unique needs, such as disabilities,
                                            related deaths worldwide, including                     under a tenancy, lease, or similar                     cognitive decline, or no access to
                                            675,000 in the United States. To                        contract. Nothing in this Order                        technology, and thus may find it more
                                            respond to this public health threat, the               precludes the charging or collecting of                difficult to take actions to protect
                                            Federal, State, and local governments                   fees, penalties, or interest as a result of            themselves from COVID–19. CDC
                                            have taken unprecedented or                             the failure to pay rent or other housing               recommends that shelters provide new
                                            exceedingly rare actions, including                     payment on a timely basis, under the                   residents with a clean mask, keep them
                                            border closures, restrictions on travel,                terms of any applicable contract.                      isolated from others, screen for
                                            stay-at-home orders, mask requirements,                   Nothing in this Order precludes                      symptoms at entry, or arrange for
                                            and eviction moratoria. Despite these                   evictions based on a tenant, lessee, or                medical evaluations as needed
                                            significant efforts, COVID–19 continues                 resident: (1) Engaging in criminal                     depending on symptoms.13
                                            to spread and further action is needed.                 activity while on the premises; (2)                    Accordingly, an influx of new residents
                                               In the context of a pandemic, eviction               threatening the health or safety of other              at facilities that offer support services
                                            moratoria—like quarantine, isolation,                   residents; 10 (3) damaging or posing an                could potentially overwhelm staff and,
                                            and social distancing—can be an                         immediate and significant risk of                      if recommendations are not followed,
                                            effective public health measure utilized                damage to property; (4) violating any                  lead to exposures.
                                            to prevent the spread of communicable                   applicable building code, health                          Congress passed the Coronavirus Aid,
                                            disease. Eviction moratoria facilitate                  ordinance, or similar regulation relating              Relief, and Economic Security (CARES)
                                            self-isolation by people who become ill                 to health and safety; or (5) violating any             Act (Pub. L. 116–136) to aid individuals
                                            or who are at risk for severe illness from              other contractual obligation, other than               and businesses adversely affected by
                                            COVID–19 due to an underlying                           the timely payment of rent or similar                  COVID–19. Section 4024 of the CARES
                                            medical condition. They also allow                      housing-related payment (including                     Act provided a 120-day moratorium on
                                            State and local authorities to more                     non-payment or late payment of fees,                   eviction filings as well as other
                                            easily implement stay-at-home and                                                                              protections for tenants in certain rental
                                                                                                    penalties, or interest).
                                            social distancing directives to mitigate                                                                       properties with Federal assistance or
                                            the community spread of COVID–19.                       Eviction and Risk of COVID–19                          federally related financing. These
                                            Furthermore, housing stability helps                    Transmission                                           protections helped alleviate the public
                                            protect public health because                                                                                  health consequences of tenant
                                                                                                      Evicted renters must move, which                     displacement during the COVID–19
                                            homelessness increases the likelihood of                leads to multiple outcomes that increase               pandemic. The CARES Act eviction
                                            individuals moving into close quarters                  the risk of COVID–19 spread.                           moratorium expired on July 24, 2020.14
                                            in congregate settings, such as homeless                Specifically, many evicted renters move                The protections in the CARES Act
                                            shelters, which then puts individuals at                into close quarters in shared housing or               supplemented temporary eviction
                                            higher risk to COVID–19.                                other congregate settings. According to                moratoria and rent freezes implemented
                                            Applicability                                           the Census Bureau American Housing                     by governors and local officials using
                                                                                                    Survey, 32% of renters reported that                   emergency powers.
                                              This Order does not apply in any
                                                                                                    they would move in with friends or                        Researchers estimated that this
                                            State, local, territorial, or tribal area
                                                                                                    family members upon eviction, which                    temporary Federal moratorium provided
                                            with a moratorium on residential
                                                                                                    would introduce new household                          relief to a material portion of the
                                            evictions that provides the same or
                                                                                                    members and potentially increase                       nation’s roughly 43 million renters.15
                                            greater level of public-health protection
                                                                                                    household crowding.11 Studies show
                                            than the requirements listed in this
                                                                                                    that COVID–19 transmission occurs                         12 Bi Q, Wu Y, Mei S, et al. Epidemiology and
                                            Order. In accordance with 42 U.S.C.
                                                                                                    readily within households; household                   transmission of COVID–19 in 391 cases and 1286
                                            264(e), this Order does not preclude                                                                           of their close contacts in Shenzhen, China: a
                                                                                                    contacts are estimated to be 6 times
                                            State, local, territorial, and tribal                                                                          retrospective cohort study. Lancet Infect Dis 2020,
                                                                                                    more likely to become infected by an                   https://doi.org/10.1016/S1473-3099(20)30287-5.
                                            authorities from imposing additional
                                                                                                                                                              13 See CDC COVID–19 Guidance for Shared or
                                            requirements that provide greater                          10 Individuals who might have COVID–19 are          Congregate Housing, available at: https://
                                            public-health protection and are more                   advised to stay home except to get medical care.       www.cdc.gov/coronavirus/2019-ncov/community/
                                                                                                    Accordingly, individuals who might have COVID–         shared-congregate-house/guidance-shared-
                                              8 CDC, People with Certain Medical Conditions,        19 and take reasonable precautions to not spread       congregate-housing.html.
jbell on DSKJLSW7X2PROD with NOTICES




                                            https://www.cdc.gov/coronavirus/2019-ncov/need-         the disease should not be evicted on the ground that      14 Because evictions generally require 30-days’

                                            extra-precautions/people-with-medical-                  they may pose a health or safety threat to other       notice, the effects of housing displacement due to
                                            conditions.html (accessed August 26, 2020).             residents. See What to Do if You are Sick, available   the expiration of the CARES act are not expected
                                              9 Faust JS, Lin Z, del Rio C. Comparison of           at https://www.cdc.gov/coronavirus/2019-ncov/if-       to manifest until August 27, 2020.
                                            Estimated Excess Deaths in New York City During         you-are-sick/steps-when-sick.html.                        15 See Congressional Research Service, CARES

                                            the COVID–19 and 1918 Influenza Pandemics.                 11 United States Census Bureau. American            Act Eviction Moratorium, (April 7, 2020) available
                                            JAMA New Open. 2020;3(8):e2017527. doi:10.1001/         Housing Survey, 2017. https://www.census.gov/          at: https://crsreports.congress.gov/product/pdf/IN/
                                            jamanetworkopen.2020.17527.                             programs-surveys/ahs.html.                             IN11320.


                                                                  Case 4:20-cv-00784-HFS Document 1-2 Filed 09/30/20 Page 3 of 6
                                       VerDate Sep<11>2014   16:42 Sep 03, 2020   Jkt 250001   PO 00000   Frm 00043   Fmt 4703   Sfmt 4703   E:\FR\FM\04SEN1.SGM   04SEN1
                                                                        Federal Register / Vol. 85, No. 173 / Friday, September 4, 2020 / Notices                                                    55295

                                            Approximately 12.3 million rental units                 some individuals and families who are                 individuals who become homeless.
                                            have federally backed financing,                        evicted may originally stay with family               Shelters that do not adhere to the
                                            representing 28% of renters. Other data                 or friends, but subsequently seek                     guidance, and operate at ordinary or
                                            show more than 2 million housing                        homeless services. Among people who                   increased occupancy, are at greater risk
                                            vouchers along with approximately 2                     entered shelters throughout the United                for the types of outbreaks described
                                            million other federally assisted rental                 States in 2017, 27% were staying with                 above. The challenge of mitigating
                                            units.16                                                family or friends beforehand.23                       disease transmission in homeless
                                              The Federal moratorium, however,                         People experiencing homelessness are               shelters has been compounded because
                                            did not reach all renters. Many renters                 a high-risk population. It may be more                some organizations have chosen to stop
                                            who fell outside the scope of the Federal               difficult for these persons to                        or limit volunteer access and
                                            moratorium were protected under State                   consistently access the necessary                     participation.
                                            and local moratoria. In the absence of                  resources in order to adhere to public                   In the context of the current
                                            State and local protections, as many as                 health recommendations to prevent                     pandemic, large increases in evictions
                                            30–40 million people in America could                   COVID–19. For instance, it may not be                 could have at least two potential
                                            be at risk of eviction.17 A wave of                     possible to avoid certain congregate                  negative consequences. One is if
                                            evictions on that scale would be                        settings such as homeless shelters, or                homeless shelters increase occupancy in
                                            unprecedented in modern times.18 A                      easily access facilities to engage in                 ways that increase the exposure risk to
                                            large portion of those who are evicted                  handwashing with soap and water.                      COVID–19. The other is if homeless
                                            may move into close quarters in shared                     Extensive outbreaks of COVID–19                    shelters turn away the recently
                                            housing or, as discussed below, become                  have been identified in homeless                      homeless, who could become
                                            homeless, thus contributing to the                      shelters.24 In Seattle, Washington, a                 unsheltered, and further contribute to
                                            spread of COVID–19.                                     network of three related homeless                     the spread of COVID–19. Neither
                                              The statistics on interstate moves                    shelters experienced an outbreak that                 consequence is in the interest of the
                                            show that mass evictions would likely                   led to 43 cases among residents and staff             public health.
                                            increase the interstate spread of COVID–                members.25 In Boston, Massachusetts,
                                                                                                                                                             The risk of COVID–19 spread
                                            19. Over 35 million Americans,                          universal COVID–19 testing at a single
                                                                                                                                                          associated with unsheltered
                                            representing approximately 10% of the                   shelter revealed 147 cases, representing
                                                                                                                                                          homelessness (those who are sleeping
                                            U.S. population, move each year.19                      36% of shelter residents.26 COVID–19
                                            Approximately 15% of moves are                                                                                outside or in places not meant for
                                                                                                    testing in a single shelter in San
                                            interstate.20                                                                                                 human habitation) is of great concern to
                                                                                                    Francisco led to the identification of 101
                                                                                                                                                          CDC. Over 35% of homeless persons are
                                            Eviction, Homelessness, and Risk of                     cases (67% of those tested).27
                                                                                                                                                          typically unsheltered.30 The
                                            Severe Disease From COVID–19                            Throughout the United States, among
                                                                                                                                                          unsheltered homeless are at higher risk
                                                                                                    208 shelters reporting universal
                                               Evicted individuals without access to                                                                      for infection when there is community
                                                                                                    diagnostic testing data, 9% of shelter
                                            housing or assistance options may also                                                                        spread of COVID–19. The risks
                                                                                                    clients have tested positive.28
                                            contribute to the homeless population,                     CDC guidance recommends increasing                 associated with sleeping and living
                                            including older adults or those with                    physical distance between beds in                     outdoors or in an encampment setting
                                            underlying medical conditions, who are                  homeless shelters.29 To adhere to this                are different than from staying indoors
                                            more at risk for severe illness from                    guidance, shelters have limited the                   in a congregate setting, such as an
                                            COVID–19 than the general                               number of people served throughout the                emergency shelter or other congregate
                                            population.21 In Seattle-King County, 5–                United States. In many places,                        living facility. While outdoor settings
                                            15% of people experiencing                              considerably fewer beds are available to              may allow people to increase physical
                                            homelessness between 2018 and 2020                                                                            distance between themselves and
                                            cited eviction as the primary reason for                uploads/2020/07/Count-Us-In-2020-Final_
                                                                                                                                                          others, they may also involve exposure
                                            becoming homeless.22 Additionally,                      7.29.2020.pdf                                         to the elements and inadequate access to
                                                                                                      23 United States Department of Housing and          hygiene, sanitation facilities, health
                                               16 See HUD, A Picture of Subsidized Households       Urban Development. The 2017 Annual Homeless           care, and therapeutics. The latter factors
                                            General Description of the Data and Bibliography,       Assessment Report (AHAR) to Congress: Part 2.         contribute to the further spread of
                                            available at: https://www.huduser.gov/portal/           Available at: https://files.hudexchange.info/
                                            datasets/assthsg/statedata98/descript.html.             resources/documents/2017-AHAR-Part-2.pdf              COVID–19.
                                               17 See Emily Benfer, et al., The COVID–19              24 Mosites E, et al, Assessment of SARS-CoV–2          Additionally, research suggests that
                                            Eviction Crisis: An Estimated 30–40 Million People      Infection Prevalence in Homeless Shelters—Four        the population of persons who would be
                                            in America are at Risk, available at: https://          U.S. Cities, March 27–April 15, 2020. MMWR 2020       evicted and become homeless would
                                            www.aspeninstitute.org/blog-posts/the-covid-19-         May 1;69(17):521–522.
                                            eviction-crisis-an-estimated-30-40-million-people-        25 Tobolowsky FA, et al. COVID–19 Outbreak          include many who are predisposed to
                                            in-america-are-at-risk/.                                Among Three Affiliated Homeless Service Sites—        developing severe disease from COVID–
                                               18 As a baseline, approximately 900,000 renters      King County, Washington, 2020. MMWR 2020 May          19. Five studies have shown an
                                            are evicted every year in the United States.            1;69(17):523–526.                                     association between eviction and
                                            Princeton University Eviction Lab. National               26 Baggett TP, Keyes H, Sporn N, Gaeta JM.
                                                                                                                                                          hypertension, which has been
                                            Estimates: Eviction in America. https://                Prevalence of SARS-CoV–2 Infection in Residents of
                                            evictionlab.org/national-estimates/.                    a Large Homeless Shelter in Boston. JAMA. 2020        associated with more severe outcomes
                                               19 See U.S. Census Bureau, CPS Historical            Apr 27;323(21):2191–2. Online ahead of print.         from COVID–19.31 Also, the homeless
                                            Migration/Geographic Mobility Tables, available at:       27 Imbert E, et al. Coronavirus Disease 2019

                                            https://www.census.gov/data/tables/time-series/         (COVID–19) Outbreak in a San Francisco Homeless         30 In January 2018, 552,830 people were counted
                                            demo/geographic-mobility/historic.html.                 Shelter. Clin Infect Dis. 2020 Aug 3.                 as homeless in the United States. Of those, 194,467
                                               20 Id.                                                 28 National Health Care for the Homeless Council    (35 percent) were unsheltered, and 358,363 (65
jbell on DSKJLSW7X2PROD with NOTICES




                                               21 See CDC, Coronavirus Disease 2019 (COVID–         and Centers for Disease Control and Prevention.       percent) were sheltered. See, Council of Economic
                                            19), People Who Are at Increased Risk for Severe        Universal Testing Data Dashboard. Available at:       Advisors, The State of Homelessness in America
                                            Illness, available at https://www.cdc.gov/              https://nhchc.org/cdc-covid-dashboard/.               (September 2019), available at https://
                                            coronavirus/2019-ncov/need-extra-precautions/             29 Centers for Disease Control and Prevention.      www.whitehouse.gov/wp-content/uploads/2019/09/
                                            people-at-increased-risk.html (accessed August 26,      Interim Guidance for Homeless Service Providers to    The-State-of-Homelessness-in-America.pdf.
                                            2020).                                                  Plan and Respond to COVID–19. https://                  31 Hugo Vasquez-Vera, et al. The threat of home
                                               22 Seattle-King County. Point in Time Count.         www.cdc.gov/coronavirus/2019-ncov/community/          eviction and its effects on health through the equity
                                            https://regionalhomelesssystem.org/wp-content/          homeless-shelters/plan-prepare-respond.html.                                                      Continued



                                                                  Case 4:20-cv-00784-HFS Document 1-2 Filed 09/30/20 Page 4 of 6
                                       VerDate Sep<11>2014   16:42 Sep 03, 2020   Jkt 250001   PO 00000   Frm 00044   Fmt 4703   Sfmt 4703   E:\FR\FM\04SEN1.SGM   04SEN1
                                            55296                       Federal Register / Vol. 85, No. 173 / Friday, September 4, 2020 / Notices

                                            often have underlying conditions that                   do not meet or exceed these minimum                       homeless and unsheltered, and further
                                            increase their risk of severe outcomes of               protections are insufficient to prevent                   contribute to the spread of COVID–19. A
                                            COVID–19.32 Among patients with                         the interstate spread of COVID–19.36                      delay in the effective date of the Order
                                            COVID–19, homelessness has been                            Based on the convergence of COVID–                     that leads to such consequences would
                                            associated with increased likelihood of                 19, seasonal influenza, and the                           defeat the purpose of the Order and
                                            hospitalization.33                                      increased risk of individuals sheltering                  endanger the public health. Immediate
                                               These public health risks may                        in close quarters in congregate settings                  action is necessary.
                                            increase seasonally. Each year, as winter               such as homeless shelters, which may                         Similarly, if this Order qualifies as a
                                            approaches and the temperature drops,                   be unable to provide adequate social                      rule under the APA, the Office of
                                            many homeless move into shelters to                     distancing as populations increase, all                   Information and Regulatory Affairs has
                                            escape the cold and the occupancy of                    of which may be exacerbated as fall and                   determined that it would be a major rule
                                            shelters increases.34 At the same time,                 winter approach, I have determined that                   under the Congressional Review Act
                                            there is evidence to suggest that the                   a temporary halt on evictions through                     (CRA). But there would not be a delay
                                            homeless are more susceptible to                        December 31, 2020, subject to further                     in its effective date. The agency has
                                            respiratory tract infections,35 which                   extension, modification, or rescission, is                determined that for the same reasons,
                                            may include seasonal influenza. While                   appropriate.                                              there would be good cause under the
                                            there are differences in the                               Therefore, under 42 CFR 70.2, subject                  CRA to make the requirements herein
                                            epidemiology of COVID–19 and                            to the limitations under the                              effective immediately.
                                            seasonal influenza, the potential co-                   ‘‘Applicability’’ section, a landlord,                       If any provision of this Order, or the
                                            circulation of viruses during periods of                owner of a residential property, or other                 application of any provision to any
                                            increased occupancy in shelters could                   person with a legal right to pursue                       persons, entities, or circumstances, shall
                                            increase the risk to occupants in those                 eviction or possessory action shall not                   be held invalid, the remainder of the
                                            shelters.                                               evict any covered person from any                         provisions, or the application of such
                                               In short, evictions threaten to increase             residential property in any State or U.S.                 provisions to any persons, entities, or
                                            the spread of COVID–19 as they force                    territory in which there are documented                   circumstances other than those to which
                                            people to move, often into close quarters               cases of COVID–19 that provides a level                   it is held invalid, shall remain valid and
                                            in new shared housing settings with                     of public-health protections below the                    in effect.
                                            friends or family, or congregate settings               requirements listed in this Order.                           This Order shall be enforced by
                                            such as homeless shelters. The ability of                  This Order is not a rule within the                    Federal authorities and cooperating
                                            these settings to adhere to best practices,             meaning of the Administrative                             State and local authorities through the
                                            such as social distancing and other                     Procedure Act (‘‘APA’’) but rather an                     provisions of 18 U.S.C. 3559, 3571; 42
                                            infection control measures, decreases as                emergency action taken under the                          U.S.C. 243, 268, 271; and 42 CFR 70.18.
                                            populations increase. Unsheltered                       existing authority of 42 CFR 70.2. In the                 However, this Order has no effect on the
                                            homelessness also increases the risk that               event that this Order qualifies as a rule                 contractual obligations of renters to pay
                                            individuals will experience severe                      under the APA, notice and comment                         rent and shall not preclude charging or
                                            illness from COVID–19.                                  and a delay in effective date are not                     collecting fees, penalties, or interest as
                                            Findings and Action                                     required because there is good cause to                   a result of the failure to pay rent or other
                                                                                                    dispense with prior public notice and                     housing payment on a timely basis,
                                              Therefore, I have determined the                                                                                under the terms of any applicable
                                            temporary halt in evictions in this Order               comment and the opportunity to
                                                                                                    comment on this Order and the delay in                    contract.
                                            constitutes a reasonably necessary
                                            measure under 42 CFR 70.2 to prevent                    effective date. See 5 U.S.C. 553(b)(3)(B).                Criminal Penalties
                                            the further spread of COVID–19                          Considering the public-health
                                                                                                                                                                 Under 18 U.S.C. 3559, 3571; 42 U.S.C.
                                            throughout the United States. I have                    emergency caused by COVID–19, it
                                                                                                                                                              271; and 42 CFR 70.18, a person
                                            further determined that measures by                     would be impracticable and contrary to
                                                                                                                                                              violating this Order may be subject to a
                                            states, localities, or U.S. territories that            the public health, and by extension the
                                                                                                                                                              fine of no more than $100,000 if the
                                                                                                    public interest, to delay the issuance
                                                                                                                                                              violation does not result in a death or
                                            lens: A systematic review. Social Science and           and effective date of this Order.
                                                                                                                                                              one year in jail, or both, or a fine of no
                                            Medicine. 175 (2017) 199e208.                              A delay in the effective date of the
                                                                                                                                                              more than $250,000 if the violation
                                               32 Fazel S, Geddes JR, Kushel M. The health of       Order would permit the occurrence of
                                            homeless people in high-income countries:                                                                         results in a death or one year in jail, or
                                                                                                    evictions—potentially on a mass scale—
                                            descriptive epidemiology, health consequences, and                                                                both, or as otherwise provided by law.
                                            clinical and policy recommendations. Lancet.
                                                                                                    that could have potentially significant
                                                                                                                                                              An organization violating this Order
                                            2014;384(9953):1529–1540.                               consequences. As discussed above, one
                                                                                                                                                              may be subject to a fine of no more than
                                               33 Hsu HE, et al. Race/Ethnicity, Underlying         potential consequence would be that
                                                                                                                                                              $200,000 per event if the violation does
                                            Medical Conditions, Homelessness, and                   evicted individuals would move into
                                            Hospitalization Status of Adult Patients with                                                                     not result in a death or $500,000 per
                                                                                                    close quarters in congregate or shared
                                            COVID–19 at an Urban Safety-Net Medical Center—                                                                   event if the violation results in a death
                                            Boston, Massachusetts, 2020. MMWR 2020 Jul              living settings, including homeless
                                                                                                                                                              or as otherwise provided by law. The
                                            10;69(27):864–869. Historically, African Americans      shelters, which would put the
                                            and Hispanic Americans are disproportionately                                                                     U.S. Department of Justice may initiate
                                                                                                    individuals at higher risk to COVID–19.
                                            represented in evictions compared to other races.                                                                 court proceedings as appropriate
                                            They are more likely to experience severe outcomes
                                                                                                    Another potential consequence would
                                                                                                                                                              seeking imposition of these criminal
                                            of COVID–19. Id.                                        be if evicted individuals become
                                               34 See, generally, the Annual Homeless
                                                                                                                                                              penalties.
                                            Assessment Report to Congress (2007), available at:       36 In the United States, public health measures are
                                                                                                                                                              Notice to Cooperating State and Local
jbell on DSKJLSW7X2PROD with NOTICES




                                            https://www.huduser.gov/Publications/pdf/ahar.pdf       implemented at all levels of government, including
                                            (acknowledging the seasonality of shelter bed use).
                                                                                                                                                              Officials
                                                                                                    the Federal, State, local, and tribal levels. Publicly-
                                               35 Ly TDA, Edouard S, Badiaga S, et al.              available compilations of pending measures                  Under 42 U.S.C. 243, the U.S.
                                            Epidemiology of respiratory pathogen carriage in        indicate that eviction moratoria and other                Department of Health and Human
                                            the homeless population within two shelters in          protections from eviction have expired or are set to
                                            Marseille, France, 2015–2017: Cross sectional 1-day     expire in many jurisdictions. Eviction Lab, COVID–
                                                                                                                                                              Services is authorized to cooperate with
                                            surveys. Clin Microbiol Infect. 2019; 25(2):249.e1–     19 Housing Policy Scorecard, available at: https://       and aid State and local authorities in the
                                            249.e6.                                                 evictionlab.org/covid-policy-scorecard/.                  enforcement of their quarantine and

                                                                  Case 4:20-cv-00784-HFS Document 1-2 Filed 09/30/20 Page 5 of 6
                                       VerDate Sep<11>2014   16:42 Sep 03, 2020   Jkt 250001   PO 00000   Frm 00045   Fmt 4703   Sfmt 4703   E:\FR\FM\04SEN1.SGM     04SEN1
                                                                        Federal Register / Vol. 85, No. 173 / Friday, September 4, 2020 / Notices                                                   55297

                                            other health regulations and to accept                  issues/cares/state-and-local-                         wages, lay-offs, or extraordinary 38 out-
                                            State and local assistance in the                       governments for more information.                     of-pocket medical expenses;
                                            enforcement of Federal quarantine rules                                                                          • I am using best efforts to make
                                                                                                    Effective Date
                                            and regulations, including in the                                                                             timely partial payments that are as close
                                            enforcement of this Order.                                This Order is effective upon
                                                                                                    publication in the Federal Register and               to the full payment as the individual’s
                                            Notice of Available Federal Resources                   will remain in effect, unless extended,               circumstances may permit, taking into
                                               While this order to prevent eviction is              modified, or rescinded, through                       account other nondiscretionary
                                            effectuated to protect the public health,               December 31, 2020.                                    expenses;
                                            the States and units of local government                                                                         • If evicted I would likely become
                                                                                                    Attachment
                                            are reminded that the Federal                                                                                 homeless, need to move into a homeless
                                            Government has deployed                                 Declaration Under Penalty of Perjury                  shelter, or need to move into a new
                                            unprecedented resources to address the                  for the Centers for Disease Control and               residence shared by other people who
                                            pandemic, including housing assistance.                 Prevention’s Temporary Halt in                        live in close quarters because I have no
                                               The Department of Housing and                        Evictions to Prevent Further Spread of                other available housing options.39
                                            Urban Development (HUD) has                             COVID–19
                                            informed CDC that all HUD grantees—                                                                              • I understand that I must still pay
                                                                                                       This declaration is for tenants,                   rent or make a housing payment, and
                                            states, cities, communities, and                        lessees, or residents of residential
                                            nonprofits—who received Emergency                                                                             comply with other obligations that I
                                                                                                    properties who are covered by the CDC’s               may have under my tenancy, lease
                                            Solutions Grants (ESG) or Community                     order temporarily halting residential
                                            Development Block Grant (CDBG) funds                                                                          agreement, or similar contract. I further
                                                                                                    evictions (not including foreclosures on
                                            under the CARES Act may use these                                                                             understand that fees, penalties, or
                                                                                                    home mortgages) to prevent the further
                                            funds to provide temporary rental                       spread of COVID–19. Under the CDC’s                   interest for not paying rent or making a
                                            assistance, homelessness prevention, or                 order you must provide a copy of this                 housing payment on time as required by
                                            other aid to individuals who are                        declaration to your landlord, owner of                my tenancy, lease agreement, or similar
                                            experiencing financial hardship because                 the residential property where you live,              contract may still be charged or
                                            of the pandemic and are at risk of being                or other person who has a right to have               collected.
                                            evicted, consistent with applicable laws,               you evicted or removed from where you                    • I further understand that at the end
                                            regulations, and guidance.                              live. Each adult listed on the lease,                 of this temporary halt on evictions on
                                               HUD has further informed CDC that:                   rental agreement, or housing contract                 December 31, 2020, my housing
                                               HUD’s grantees and partners play a critical          should complete this declaration.                     provider may require payment in full for
                                            role in prioritizing efforts to support this            Unless the CDC order is extended,
                                            goal. As grantees decide how to deploy                                                                        all payments not made prior to and
                                                                                                    changed, or ended, the order prevents                 during the temporary halt and failure to
                                            CDBG–CV and ESG–CV funds provided by
                                            the CARES Act, all communities should                   you from being evicted or removed from                pay may make me subject to eviction
                                            assess what resources have already been                 where you are living through December                 pursuant to State and local laws.
                                            allocated to prevent evictions and                      31, 2020. You are still required to pay
                                            homelessness through temporary rental                   rent and follow all the other terms of                  I understand that any false or misleading
                                            assistance and homelessness prevention,                 your lease and rules of the place where               statements or omissions may result in
                                            particularly to the most vulnerable                     you live. You may also still be evicted               criminal and civil actions for fines, penalties,
                                            households.                                             for reasons other than not paying rent or             damages, or imprisonment.
                                               HUD stands at the ready to support
                                                                                                    making a housing payment. This                        lllll
                                            American communities take these steps to                                                                      Signature of Declarant Date
                                            reduce the spread of COVID–19 and maintain              declaration is sworn testimony, meaning
                                            economic prosperity. Where gaps are                     that you can be prosecuted, go to jail, or            lllll
                                            identified, grantees should coordinate across           pay a fine if you lie, mislead, or omit               Authority
                                            available Federal, non-Federal, and                     important information.
                                            philanthropic funds to ensure these critical               I certify under penalty of perjury,                  The authority for this Order is Section
                                            needs are sufficiently addressed, and utilize           pursuant to 28 U.S.C. 1746, that the
                                            HUD’s technical assistance to design and
                                                                                                                                                          361 of the Public Health Service Act (42
                                                                                                    foregoing are true and correct:                       U.S.C. 264) and 42 CFR 70.2.
                                            implement programs to support a
                                                                                                       • I have used best efforts to obtain all
                                            coordinated response to eviction prevention                                                                     Dated: September 1, 2020.
                                            needs. For program support, including                   available government assistance for rent
                                            technical assistance, please visit                      or housing; 37                                        Nina B. Witkofsky,
                                            www.hudexchange.info/program-support.                      • I either expect to earn no more than             Acting Chief of Staff, Centers for Disease
                                            For further information on HUD resources,               $99,000 in annual income for Calendar                 Control and Prevention.
                                            tools, and guidance available to respond to             Year 2020 (or no more than $198,000 if                [FR Doc. 2020–19654 Filed 9–1–20; 4:15 pm]
                                            the COVID–19 pandemic, State and local                  filing a joint tax return), was not                   BILLING CODE 4163–18–P
                                            officials are directed to visit https://                required to report any income in 2019
                                            www.hud.gov/coronavirus. These tools                    to the U.S. Internal Revenue Service, or
                                            include toolkits for Public Housing
                                            Authorities and Housing Choice Voucher
                                                                                                    received an Economic Impact Payment
                                            landlords related to housing stability and              (stimulus check) pursuant to Section
                                            eviction prevention, as well as similar                 2201 of the CARES Act;
                                            guidance for owners and renters in HUD-                    • I am unable to pay my full rent or                 38 An ‘‘extraordinary’’ medical expense is any

                                            assisted multifamily properties.                        make a full housing payment due to                    unreimbursed medical expense likely to exceed
jbell on DSKJLSW7X2PROD with NOTICES




                                              Similarly, the Department of the                      substantial loss of household income,                 7.5% of one’s adjusted gross income for the year.
                                            Treasury has informed CDC that the                      loss of compensable hours of work or                    39 ‘‘Available housing’’ means any available,

                                                                                                                                                          unoccupied residential property, or other space for
                                            funds allocated through the Coronavirus                   37 ‘‘Available government assistance’’ means any    occupancy in any seasonal or temporary housing,
                                            Relief Fund may be used to fund rental                  governmental rental or housing payment benefits       that would not violate Federal, State, or local
                                            assistance programs to prevent eviction.                available to the individual or any household          occupancy standards and that would not result in
                                            Visit https://home.treasury.gov/policy-                 member.                                               an overall increase of housing cost to you.


                                                                  Case 4:20-cv-00784-HFS Document 1-2 Filed 09/30/20 Page 6 of 6
                                       VerDate Sep<11>2014   16:42 Sep 03, 2020   Jkt 250001   PO 00000   Frm 00046   Fmt 4703   Sfmt 9990   E:\FR\FM\04SEN1.SGM   04SEN1
